TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00075-CR



                                Ronald Lee Delcamp, Appellant

                                                 v.

                                  The State of Texas, Appellee




   FROM THE DISTRICT COURT OF RUNNELS COUNTY, 119TH JUDICIAL DISTRICT
          NO. 5409, HONORABLE BEN WOODWARD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Ronald Lee Delcamp seeks to appeal from a judgment of conviction for sexual

assault. Sentence was imposed on October 26, 2005. There was a timely motion for new trial. The

deadline for perfecting appeal was therefore January 24, 2006. See Tex. R. App. P. 26.2(a)(2).

Notice of appeal was filed on January 30, 2006. No extension of time for filing notice of appeal was

requested. See Tex. R. App. P. 26.3. There is no indication that notice of appeal was properly

mailed to the district clerk within the time prescribed by rule 26.2(a). See Tex. R. App. P. 9.2(b).

Under the circumstances, we lack jurisdiction to dispose of the purported appeal in any manner other

than by dismissing it for want of jurisdiction. Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.

1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
              The appeal is dismissed.




                                          __________________________________________

                                          David Puryear, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed for Want of Jurisdiction

Filed: February 24, 2006

Do Not Publish




                                             2